DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
Response to Arguments
Applicant's arguments filed February 14, 2022 have been considered but are considered unpersuasive.  Amendments to the current set of claims including adding the limitation “a polyvinylidene fluoride polymer substrate” to independent Claim 1 has changed the scope of the claimed invention but the previous prior art rejection still reads upon this amendment.  The addition of new independent Claim 22 uses the same limitations of previous Claim 1 and previous dependent Claim 8 together which are already disclosed in the previous prior art rejection.  However, an additional alternative interpretation of Claim 8 and Claim 22 is included in the current prior art rejection in which the overlapping claimed feature in Claims 8 & 22 is now disclosed by newly found secondary reference Kidambi et al., (“Kidambi”, US 2020/0062600; An effective filing date 
On pages 5-6 of the Remarks section, Applicant argues against the previous combination of prior art references used for independent Claim 1.  Specifically, on pages 4-5, Applicant first argues that “the Wang reference is cited as teaching the deposition via ALD of titanium dioxide on PVDF membranes” and that it “fails to teach the use of TMA”.  Applicant acknowledges that previous secondary reference Xu, used for Claim 2, discloses the use of TMA.   The Examiner notes that Xu was combined with Wang to independent Claim 1 for disclosing the use of TMA as a first precursor in an ALD process, so Wang does not have to disclose TMA because Xu discloses it instead.
On pages 5-6, Applicant further argues that Wang does not disclose ‘the formation of an [in]organic component within a membrane’.  Here, Applicant notes that previous secondary reference Lee which was relied upon to disclose ‘the forming of inorganic features within the bulk of the membrane polymer’ teaches the ‘formation of a zinc oxide’, not TMA.  Then, Applicant asserts that Lee ‘would not suggest to one of ordinary skill in the art that ALD using TMA…would have a reasonable expectation to result in the claimed process’.   In response, the Examiner directs Applicant’s attention to the following passage in Lee which states that “Namely, we exposed PTFE…to vaporized precursor pairs commonly used for metal-oxide ALD…like diethylzinc (DEZ…)…and trimethylaluminum (TMA…)…in an ALD chamber.  We observed that the high reactivity of the ALD precursors can lead to an incorporation of transition metals (Zn, Al, and Zr) even into PTFE”, (See “1. Introduction”, pages 3047-3048, Lee).   The Examiner also notes that the ‘specific phase changes, transitions, and formation of specific radicals 
Then, Applicant argues that “Lee would teach one of skill in the art a specific method [involving] a particular set of precursors and substrates”, which would not be the same for disclosing the limitation for modifying Wang to arrive at the claimed invention.  The Examiner notes however that Lee provides examples of the ALD process on/within a polymeric substrate/membrane, in which Lee previously notes that transition metals such as Al may be incorporated into the polymeric substrate in the general ALD process when using certain precursors.  The Examiner finds Applicant’s remark here also unpersuasive.
On pages 6-7, Applicant further argues that Lee ‘suggests the use of specific ALD precursors to achieve a polymer-metal hybrid’ while Ye is cited as teaching “an extended exposure time to enable the penetration of vapor precursor into the pores of a polymer” which Applicant asserts “that one of skill in the art would appreciate that such is not describing the reaction of the precursor within the bulk of the polymer…as claimed”.   Applicant argues that Ye only describes “deposition of material on the surface”, not a layer 
On page 7, Applicant argues that previous prior art references Wang and Lee would not disclose the limitation in previous Claim 8 and now incorporated into new independent Claim 22.  Applicant argues that replacing the surface of the PTFE layer with a metal oxide through ALD is not the same as “removing” the substrate.  The Examiner takes the position that changing the original composition of the PTFE surface layer in which it is replaced with the metal oxide via ALD would remove the originally present whole PTFE on this surface layer.  However, the Examiner notes that an alternate interpretation of the limitation in question for Claim 8 and Claim 22 has been made and provided in the prior art rejection below in which newly found secondary reference Kidambi discloses this limitation, (See paragraph [0087] & [0095], Kidambi), instead.  Thus, the Examiner finds Applicant’s remarks here unpersuasive.
The current set of claims remains rejected under prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 7-10, 12, & 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Wang et al., (“Wang”, “PVDF membranes with simultaneously enhanced permeability and selectivity by breaking the tradeoff effect via atomic layer deposition of TiO2”, Journal of Membrane Science, 442, pp. 57-64, published 2013, 8 total pages, submitted by Applicant on March 9, 2018), in view of Lee et al., (“Lee”, “An Alternative Route Towards Metal-Polymer Hybrid Materials Prepared by Vapor-Phase Processing”, Adv. Funct. Mater., 21, pp 3047-3055, 2011, 9 total pages), as evidenced by Californiaa, (US 2018/0342176), or Ameer et al., (“Ameer”, US 2018/0303941), in further view of Ye et al., (“Ye”, US 2017/0304778), in further view of Xu et al., (“Xu”, “Atomic layer deposition of alumina on porous polytetrafluoroethylene membranes for enhanced hydrophobicity and separation performances”, Journal of Membrane Science, 415-416, pp 435-443, published 2012, 9 total pages, submitted by Applicant on March 9, 2018).
Claims 1, 2, 4, 5, 7-10, 12 are directed to a method for forming a membrane, a method type invention group.
Regarding Claims 1, 2, 4, 5, 7-10, 12, Wang discloses a method for forming a membrane with inorganic features, (See Abstract; Examiner considers titanium oxide an inorganic material that is formed onto a membrane), comprising:
(a) exposing a polymer membrane, which comprises a polyvinylidene fluoride polymer substrate, with a first precursor for a certain period of time with a first precursor partial pressure of 1 torr, (“under vacuum (~ 1 Torr)”, See “2.2. ALD of TiO2 on PVDF [polyvinylidene fluoride] membranes” and “Titanium tetrachloride…were used as the metal precursor…for the deposition of TiO2”, See “2.1. Materials”, right column, page 58, and “In a typical ALD cycle, the TiCl4…were sequentially pulsed into the reactor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58, and “The substrate membrane is exposed to the first precursors, which are able to diffuse into the small membrane pores and adsorbed onto the pore walls”, See “1. Introduction”, left column, page 58; and “The ALD was carried out…for different numbers of cycles (up to 800)”, “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58 with “After the precursor pulsing, we waited for a set period of time 0.5 s”), to form by reaction a first layer within the polymer substrate, (“Titanium tetrachloride…were used as the metal precursor…for the deposition of TiO2”, See “2.1. Materials”, right column, page 58, and “In a typical ALD cycle, the TiCl4…were sequentially pulsed into the reactor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58, and “The substrate membrane is exposed to the first precursors, which are able to diffuse into the small membrane pores and adsorbed onto the pore walls”, See “1. Introduction”, left column, page 58); 
(b) purging excess first precursor and first half-reaction by-product within the polymer substrate, (“Immediately after each pulse of precursors, the system was purged…to sweep off the excess precursor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58); 
(c) reacting the first layer with a second precursor, (“deionized H2O were used as the…oxidant source”, See “2.1. Materials”, right column, page 58, and “In a typical ALD cycle, the…water vapor were sequentially pulsed”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58, and “The second precursors are pulsed into the ALD chamber to initiate the reaction between the two precursors…and produces a conformal coating layer”, See “1. Introduction”, left column, page 58); and 
(d) purging excess second precursor and second half-reaction by-product, (“Immediately after each pulse of precursors, the system was purged…to sweep off the excess precursor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58),
wherein steps (a) to (d) constitute one cycle and steps (a) to (d) are repeated 0 to 4 times, (“different numbers of cycles (up to 800)”, “2.2. ALD of TiO2 on PVDF membranes”, page 58, Wang discloses a range of up to 800 cycles of pulsing TiCl4, overlapping with the claimed range from 0 to 4); and
forming the membrane with inorganic features comprising an inorganic shell within the polymer substrate, (“With the ALD of TiO2, the surface of the PVDF membranes was progressively replaced by TiO2”, See “3.3.”, right column, page 60).
Wang does not explicitly disclose that the first layer is formed within a bulk of the polymer substrate; exposing with the first precursor for at least 5 continuous minutes of dwell time, or that the first precursor comprises trimethyl aluminum (TMA).
Lee discloses a method for forming a membrane with inorganic features, (See Abstract, Lee), in which its first layer is formed within a bulk of its polymer substrate, (“We observe that the high reactivity of the ALD precursors can lead to an incorporation of transition metals (Zn, Al, and Zr) even into PTFE”, See page 3047, Lee; and “In the case of ZnO-ALD-processed PTFE….point analysis (Figure 3f) revealed a considerable amount of Zn in the bulk of the PTFE”, See page 3049, Lee; and See illustration of Figure 3e below which shows the metal oxide extending much more than 2 nm into the bulk of 
    PNG
    media_image1.png
    201
    172
    media_image1.png
    Greyscale
the polymer substrate (the white line is roughly half the unit distance of 100 nm shown)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for forming a membrane of Wang by incorporating the first layer is formed within a bulk of the polymer substrate as in Lee because “the incorporation of a transition metal into a polymer can be easily realized simply by applying a metal-oxide ALD [atomic layer deposition] process to the polymer”, (See page 3053, “3. Concluding Remarks”, Lee).
Modified Wang does not disclose exposing with the first precursor for at least 5 continuous minutes of dwell time, or that the first precursor comprises trimethyl aluminum (TMA).
Ye discloses a method for forming a membrane, (See Abstract, Ye), for exposing with a first precursor for at least 5 continuous minutes of dwell time, (See paragraphs [0080] & [0118], Ye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Wang by incorporating exposing with the first precursor for at least 5 continuous minutes of dwell time as in Ye because “this long exposure time is particularly advantageous…due to facilitating complete diffusion of precursor gases into pores of the structure”, (See paragraph [0081], Ye).
Modified Wang does not disclose that the first precursor comprises trimethyl aluminum (TMA).
Xu discloses a method for forming a membrane wherein its first precursor is trimethyl aluminum (TMA), (“For a typical ALD cycle, TMA and water vapor were sequentially pulsed”, See “2.2”, right column, 436, Xu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for forming a membrane of modified Wang by incorporating wherein the first precursor is trimethyl aluminum (TMA) as in Xu since selecting this precursor results in the deposition of alumina (aluminum oxide) onto the membrane which “improved the hydrophilicity” of the membrane, (See “1.”, left column, page 436, Xu).  By doing so, “the “fouling resistance and water flux of the deposited membranes were greatly enhanced”, (See page “1.”, left column, page 436, Xu).
Additional Disclosures Included: Claim 2: The method of claim 1, wherein exposing the first precursor comprises exposing the TMA in at least five exposure pulses during the 5 continuous minutes of dwell time, (“PVDF membranes with 50 and 200 ALD cycles”, See “2.3”, left column, page 59, and “In a typical ALD cycle, the TiCl4…were sequentially pulsed” and ““The ALD was carried out…for different numbers of cycles (up to 800)”, “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58, Wang; The Examiner interprets that the first precursor was pulsed at least 5 times and up to 800 times for each cycle; and See paragraphs [0080] & [0118], Ye; and “For a typical ALD cycle, TMA and water vapor were sequentially pulsed”, See “2.2”, right column, 436, Xu).  Claim 4: The method of claim 1, wherein the second precursor is an oxidizer, (“deionized H2O were used as the…oxidant source”, See “2.1. Materials”, right column, page 58, Wang).  Claim 5:  The method of claim 1, wherein the second precursor comprises water, (“deionized H2O were used as the…oxidant source”, See “2.1. Materials”, right column, page 58, Wang).  Claim 7:  The method of claim 1, further comprising treating the polymer substrate with a hydrophilic enhancer prior to exposing the first precursor to the the polymer substrate, (“The glycerol-wetted membranes”, See “2.1”, left column, page 58, Wang; which occurs before ALD; Glycerol is known to be hydrophilic according to paragraph [0385] of Californiaa or paragraph [0067] of Ameer).  Claim 8:  The method of claim 1, further comprising removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains, (“With the ALD of TiO2, the surface of the PVDF membranes was progressively replaced by TiO2”, See “3.3.”, right column, page 60, Wang; and “Such a considerable property change of PTE after ZnO-ALD was found to be caused by Zn incorporation into PTFE”, See page 3049, “incorporation of Zn into PTFE leads to serious structural changes of the PTFE” and “a crystallographic change of the PTFE”, See page 3049, Lee; Examiner interprets the change of PTFE when Zn is physically incorporated into its structure such that it is crystollographically different to indicate that the original PTFE has been removed).  Claim 9:  The method of claim 1, wherein removing the polymer substrate comprises a process selected from thermal treatment, plasma treatment, or chemical treatment, (“With the ALD of TiO2, the surface of the PVDF membranes was progressively replaced by TiO2”, See “3.3.”, right column, page 60, Wang; ALD or atomic layer deposition is considered chemical treatment).   Claim 10:  The method of claim 1, comprising performing a number of cycles wherein the inorganic shell is the outer 10% of the membrane, (“The mean pore diameter decreased from 44.4 nm for the neat membrane to 40.8 nm, 34,5 nm, and 30.0 nm for the membranes with 30, 80, and 120 ALD cycles”, See “3.2”, left column, page 60, Wang; The deposition of TiO2 shrinks the available pore volume such that the pore diameter shrinks from 44.4 to 40.8 nm, meaning that the TiO2 takes up 3.6 nm thickness on the inner surface of the pores.  The pore volume ratio the TiO2 takes up is calculated as the pore area with 44.4 nm minus the pore area with 40.8 nm, which is then divided by the pore area with 44.4 nm, to yield a ratio of 15%.  The Examiner interprets that the TiO2 forms an inorganic shell that takes up at least 10% of the outer open portion of the membrane).  Claim 12:  The method of claim 11, further comprising, during one or both of reacting the polymer substrate with the first precursor and reacting the first layer with the second precursor providing a backflow of inert backflow gas, (“In a typical ALD cycle, the [precursors] were sequentially pulsed” and “Immediately after each pulse of precursors, the system was purged with nitrogen”, See “2.2”, right column, page 58, Wang).
Claim 22 is directed to a method for forming a membrane, a method type invention group.
Regarding Claim 22, Wang discloses a method for forming a membrane with inorganic features, (See Abstract; Examiner considers titanium oxide an inorganic material that is formed onto a membrane), comprising:
(a) exposing a polymer membrane, which comprises a polyvinylidene fluoride polymer substrate, with a first precursor for a certain period of time with a first precursor partial pressure of 1 torr, (“under vacuum (~ 1 Torr)”, See “2.2. ALD of TiO2 on PVDF [polyvinylidene fluoride] membranes” and “Titanium tetrachloride…were used as the metal precursor…for the deposition of TiO2”, See “2.1. Materials”, right column, page 58, and “In a typical ALD cycle, the TiCl4…were sequentially pulsed into the reactor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58, and “The substrate membrane is exposed to the first precursors, which are able to diffuse into the small membrane pores and adsorbed onto the pore walls”, See “1. Introduction”, left column, page 58; and “The ALD was carried out…for different numbers of cycles (up to 800)”, “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58 with “After the precursor pulsing, we waited for a set period of time 0.5 s”), to form by reaction a first layer within the polymer substrate, (“Titanium tetrachloride…were used as the metal precursor…for the deposition of TiO2”, See “2.1. Materials”, right column, page 58, and “In a typical ALD cycle, the TiCl4…were sequentially pulsed into the reactor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58, and “The substrate membrane is exposed to the first precursors, which are able to diffuse into the small membrane pores and adsorbed onto the pore walls”, See “1. Introduction”, left column, page 58); 
(b) purging excess first precursor and first half-reaction by-product within the polymer substrate, (“Immediately after each pulse of precursors, the system was purged…to sweep off the excess precursor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58); 
(c) reacting the first layer with a second precursor, (“deionized H2O were used as the…oxidant source”, See “2.1. Materials”, right column, page 58, and “In a typical ALD cycle, the…water vapor were sequentially pulsed”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58, and “The second precursors are pulsed into the ALD chamber to initiate the reaction between the two precursors…and produces a conformal coating layer”, See “1. Introduction”, left column, page 58); and 
(d) purging excess second precursor and second half-reaction by-product, (“Immediately after each pulse of precursors, the system was purged…to sweep off the excess precursor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58),
wherein steps (a) to (d) constitute one cycle and steps (a) to (d) are repeated 0 to 4 times, (“different numbers of cycles (up to 800)”, “2.2. ALD of TiO2 on PVDF membranes”, page 58, Wang discloses a range of up to 800 cycles of pulsing TiCl4, overlapping with the claimed range from 0 to 4); and
forming the membrane with inorganic features comprising an inorganic shell within the polymer substrate, (“With the ALD of TiO2, the surface of the PVDF membranes was progressively replaced by TiO2”, See “3.3.”, right column, page 60).
Wang does not explicitly disclose that the first layer is formed within a bulk of the polymer substrate; exposing with the first precursor for at least 5 continuous minutes of dwell time, that the first precursor comprises trimethyl aluminum (TMA), or removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains.
Lee discloses a method for forming a membrane with inorganic features, (See Abstract, Lee), in which its first layer is formed within a bulk of its polymer substrate, (“We observe that the high reactivity of the ALD precursors can lead to an incorporation of transition metals (Zn, Al, and Zr) even into PTFE”, See page 3047, Lee; and “In the case of ZnO-ALD-processed PTFE….point analysis (Figure 3f) revealed a considerable amount of Zn in the bulk of the PTFE”, See page 3049, Lee; and See illustration of Figure 3e below which shows the metal oxide extending much more than 2 nm into the bulk of 
    PNG
    media_image1.png
    201
    172
    media_image1.png
    Greyscale
the polymer substrate (the white line is roughly half the unit distance of 100 nm shown)), and removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains,  (“Such a considerable property change of PTE after ZnO-ALD was found to be caused by Zn incorporation into PTFE”, See page 3049, “incorporation of Zn into PTFE leads to serious structural changes of the PTFE” and “a crystallographic change of the PTFE”, See page 3049, Lee; Examiner interprets the change of PTFE when Zn is physically incorporated into its structure such that it is crystollographically different to indicate that the original PTFE has been removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for forming a membrane of Wang by incorporating the first layer is formed within a bulk of the polymer substrate and removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains as in Lee because “the incorporation of a transition metal into a polymer can be easily realized simply by applying a metal-oxide ALD [atomic layer deposition] process to the polymer”, (See page 3053, “3. Concluding Remarks”, Lee).
Modified Wang does not disclose exposing with the first precursor for at least 5 continuous minutes of dwell time, or that the first precursor comprises trimethyl aluminum (TMA).
Ye discloses a method for forming a membrane, (See Abstract, Ye), for exposing with a first precursor for at least 5 continuous minutes of dwell time, (See paragraphs [0080] & [0118], Ye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Wang by incorporating exposing with the first precursor for at least 5 continuous minutes of dwell time as in Ye because “this long exposure time is particularly advantageous…due to facilitating complete diffusion of precursor gases into pores of the structure”, (See paragraph [0081], Ye).
Modified Wang does not disclose that the first precursor comprises trimethyl aluminum (TMA).
Xu discloses a method for forming a membrane wherein its first precursor is trimethyl aluminum (TMA), (“For a typical ALD cycle, TMA and water vapor were sequentially pulsed”, See “2.2”, right column, 436, Xu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for forming a membrane of modified Wang by incorporating wherein the first precursor is trimethyl aluminum (TMA) as in Xu since selecting this precursor results in the deposition of alumina (aluminum oxide) onto the membrane which “improved the hydrophilicity” of the membrane, (See “1.”, left column, page 436, Xu).  By doing so, “the “fouling resistance and water flux of the deposited membranes were greatly enhanced”, (See page “1.”, left column, page 436, Xu).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (“Wang”, “PVDF membranes with simultaneously enhanced permeability and selectivity by breaking the tradeoff effect via atomic layer deposition of TiO2”, Journal of Membrane Science, 442, pp. 57-64, published 2013, 8 total pages, submitted by Applicant on March 9, 2018), in view of Lee et al., (“Lee”, “An Alternative Route Towards Metal-Polymer Hybrid Materials Prepared by Vapor-Phase Processing”, Adv. Funct. Mater., 21, pp 3047-3055, 2011, 9 total pages), in further view of Ye et al., (“Ye”, US 2017/0304778), in further view of Xu et al., (“Xu”, “Atomic layer deposition of alumina on porous polytetrafluoroethylene membranes for enhanced hydrophobicity and separation performances”, Journal of Membrane Science, 415-416, pp 435-443, published 2012, 9 total pages, submitted by Applicant on March 9, 2018), in further view of Wu et al., (“Wu”, US 2008/0107809).
Claim 3 is directed to a method for forming a membrane, a method type invention group.
Regarding Claim 3, modified Wang discloses the method of claim 2, wherein each of the at least five exposure pulses is 0.015 seconds and wherein 20 seconds separates each exposure pulse, (“In a typical ALD cycle, the [precursors] were sequentially pulsed into the reactor for 0.015 s….the purging time…20 s…”, See 2.2., right column, page 58, Wang).
Modified Wang does not disclose that the time of the pulses is 0.04 seconds.
Wu discloses a method of forming a substrate, (See Abstract), in which the time of its pulses is 0.04 seconds, (See paragraph [0103], Wu; “a pulse time of…about 0.05 seconds or less” anticipates the claimed value of 0.04 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for forming a membrane of modified Wang by incorporating  wherein the time of the pulses is 0.04 seconds as in Wu because “the time duration for each pulse…are variable and depend on the volume capacity of a deposition chamber employed” and “a lower chamber pressure of a gas will require a longer pulse time” so selecting a time duration of a pulse “should be long enough for absorption of a monolayer of the compound”, (See paragraph [0100], Wu).
Claims 8 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (“Wang”, “PVDF membranes with simultaneously enhanced permeability and selectivity by breaking the tradeoff effect via atomic layer deposition of TiO2”, Journal of Membrane Science, 442, pp. 57-64, published 2013, 8 total pages, submitted by Applicant on March 9, 2018), in view of Lee et al., (“Lee”, “An Alternative Route Towards Metal-Polymer Hybrid Materials Prepared by Vapor-Phase Processing”, Adv. Funct. Mater., 21, pp 3047-3055, 2011, 9 total pages), in further view of Ye et al., (“Ye”, US 2017/0304778), in further view of Xu et al., (“Xu”, “Atomic layer deposition of alumina on porous polytetrafluoroethylene membranes for enhanced hydrophobicity and separation performances”, Journal of Membrane Science, 415-416, pp 435-443, published 2012, 9 total pages, submitted by Applicant on March 9, 2018), in further view of Kidambi et al., (“Kidambi”, US 2020/0062600; An effective filing date of November 4, 2016 of its provisional application is relied upon).
Claim 8 is directed to a method for forming a membrane, a method type invention group.
Regarding Claim 8, an alternate interpretation of modified Wang discloses the method of claim 1, but does not disclose further comprising removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains.
Kidambi discloses a method for forming a membrane, (See Abstract and See paragraph [0004], Kidambi), further comprising removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains, (See paragraphs [0087] & [0095], Kidambi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Wang by incorporating further comprising removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains as in Kidambi because “transferring the atomically thin layer…may be performed in order to form an atomically thin layer with open pores having a desired size and/or density within the atomically thin layer”, (See paragraph [0057], Kidambi), and in which “the substrate may be recycled to grow an atomically thin layer again”, (See paragraph [0095], Kidambi).
Claim 22 is directed to a method for forming a membrane, a method type invention group.
Regarding Claim 22, Wang discloses a method for forming a membrane with inorganic features, (See Abstract; Examiner considers titanium oxide an inorganic material that is formed onto a membrane), comprising:
(a) exposing a polymer membrane, which comprises a polyvinylidene fluoride polymer substrate, with a first precursor for a certain period of time with a first precursor partial pressure of 1 torr, (“under vacuum (~ 1 Torr)”, See “2.2. ALD of TiO2 on PVDF [polyvinylidene fluoride] membranes” and “Titanium tetrachloride…were used as the metal precursor…for the deposition of TiO2”, See “2.1. Materials”, right column, page 58, and “In a typical ALD cycle, the TiCl4…were sequentially pulsed into the reactor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58, and “The substrate membrane is exposed to the first precursors, which are able to diffuse into the small membrane pores and adsorbed onto the pore walls”, See “1. Introduction”, left column, page 58; and “The ALD was carried out…for different numbers of cycles (up to 800)”, “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58 with “After the precursor pulsing, we waited for a set period of time 0.5 s”), to form by reaction a first layer within the polymer substrate, (“Titanium tetrachloride…were used as the metal precursor…for the deposition of TiO2”, See “2.1. Materials”, right column, page 58, and “In a typical ALD cycle, the TiCl4…were sequentially pulsed into the reactor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58, and “The substrate membrane is exposed to the first precursors, which are able to diffuse into the small membrane pores and adsorbed onto the pore walls”, See “1. Introduction”, left column, page 58); 
(b) purging excess first precursor and first half-reaction by-product within the polymer substrate, (“Immediately after each pulse of precursors, the system was purged…to sweep off the excess precursor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58); 
(c) reacting the first layer with a second precursor, (“deionized H2O were used as the…oxidant source”, See “2.1. Materials”, right column, page 58, and “In a typical ALD cycle, the…water vapor were sequentially pulsed”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58, and “The second precursors are pulsed into the ALD chamber to initiate the reaction between the two precursors…and produces a conformal coating layer”, See “1. Introduction”, left column, page 58); and 
(d) purging excess second precursor and second half-reaction by-product, (“Immediately after each pulse of precursors, the system was purged…to sweep off the excess precursor”, See “2.2. ALD of TiO2 on PVDF membranes”, right column, page 58),
wherein steps (a) to (d) constitute one cycle and steps (a) to (d) are repeated 0 to 4 times, (“different numbers of cycles (up to 800)”, “2.2. ALD of TiO2 on PVDF membranes”, page 58, Wang discloses a range of up to 800 cycles of pulsing TiCl4, overlapping with the claimed range from 0 to 4); and
forming the membrane with inorganic features comprising an inorganic shell within the polymer substrate, (“With the ALD of TiO2, the surface of the PVDF membranes was progressively replaced by TiO2”, See “3.3.”, right column, page 60).
Wang does not explicitly disclose that the first layer is formed within a bulk of the polymer substrate; exposing with the first precursor for at least 5 continuous minutes of dwell time, that the first precursor comprises trimethyl aluminum (TMA), or removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains.
Lee discloses a method for forming a membrane with inorganic features, (See Abstract, Lee), in which its first layer is formed within a bulk of its polymer substrate, (“We observe that the high reactivity of the ALD precursors can lead to an incorporation of transition metals (Zn, Al, and Zr) even into PTFE”, See page 3047, Lee; and “In the case of ZnO-ALD-processed PTFE….point analysis (Figure 3f) revealed a considerable amount of Zn in the bulk of the PTFE”, See page 3049, Lee; and See illustration of Figure 3e below which shows the metal oxide extending much more than 2 nm into the bulk of 
    PNG
    media_image1.png
    201
    172
    media_image1.png
    Greyscale
the polymer substrate (the white line is roughly half the unit distance of 100 nm shown)), and removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains,  (“Such a considerable property change of PTE after ZnO-ALD was found to be caused by Zn incorporation into PTFE”, See page 3049, “incorporation of Zn into PTFE leads to serious structural changes of the PTFE” and “a crystallographic change of the PTFE”, See page 3049, Lee; Examiner interprets the change of PTFE when Zn is physically incorporated into its structure such that it is crystollographically different to indicate that the original PTFE has been removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for forming a membrane of Wang by incorporating the first layer is formed within a bulk of the polymer substrate as in Lee because “the incorporation of a transition metal into a polymer can be easily realized simply by applying a metal-oxide ALD [atomic layer deposition] process to the polymer”, (See page 3053, “3. Concluding Remarks”, Lee).
Modified Wang in an alternate interpretation does not disclose exposing with the first precursor for at least 5 continuous minutes of dwell time, that the first precursor comprises trimethyl aluminum (TMA), or removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains.
Ye discloses a method for forming a membrane, (See Abstract, Ye), for exposing with a first precursor for at least 5 continuous minutes of dwell time, (See paragraphs [0080] & [0118], Ye).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Wang by incorporating exposing with the first precursor for at least 5 continuous minutes of dwell time as in Ye because “this long exposure time is particularly advantageous…due to facilitating complete diffusion of precursor gases into pores of the structure”, (See paragraph [0081], Ye).
Modified Wang in the alternate interpretation does not disclose that the first precursor comprises trimethyl aluminum (TMA), or removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains.
Xu discloses a method for forming a membrane wherein its first precursor is trimethyl aluminum (TMA), (“For a typical ALD cycle, TMA and water vapor were sequentially pulsed”, See “2.2”, right column, 436, Xu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for forming a membrane of modified Wang by incorporating wherein the first precursor is trimethyl aluminum (TMA) as in Xu since selecting this precursor results in the deposition of alumina (aluminum oxide) onto the membrane which “improved the hydrophilicity” of the membrane, (See “1.”, left column, page 436, Xu).  By doing so, “the “fouling resistance and water flux of the deposited membranes were greatly enhanced”, (See page “1.”, left column, page 436, Xu).
Modified Wang in the alternate interpretation does not disclose removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains.
Kidambi discloses a method for forming a membrane, (See Abstract and See paragraph [0004], Kidambi), further comprising removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains, (See paragraphs [0087] & [0095], Kidambi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Wang by incorporating further comprising removing the polymer substrate from the membrane, wherein the inorganic shell that is templated on the polymer substrate remains as in Kidambi because “transferring the atomically thin layer…may be performed in order to form an atomically thin layer with open pores having a desired size and/or density within the atomically thin layer”, (See paragraph [0057], Kidambi), and in which “the substrate may be recycled to grow an atomically thin layer again”, (See paragraph [0095], Kidambi).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/           Primary Examiner, Art Unit 1779